                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


JOHN C. RAYBURN,

                       Plaintiff,
                                                             Case No. 2:18-cv-1534
-v-                                                          JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Jolson

STAFFILINO CHEVROLET, INC., et al.,

                       Defendants.


                                             ORDER

        Defendant Santander Consumer USA Inc filed a Partial Motion to Dismiss Plaintiff’s

First Amended Complaint on December 27, 2018. (Doc. 13). On February 14, 2019, the parties

filed a Notice of Stipulated Dismissal of Plaintiff’s First Claim for Relief Only. The parties

agree that the stipulated dismissal renders Defendant Santander’s Partial Motion to Dismiss

moot.

        Therefore, Defendant Santander’s Partial Motion to Dismiss is hereby MOOT. The

Clerk shall remove Document 13 from the Court’s pending motions list.

               IT IS SO ORDERED.


                                                     /s/ George C. Smith
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
